EXHIBIT 10.15

 

BASE SALARIES FOR NAMED EXECUTIVE OFFICERS OF

 

C&F FINANCIAL CORPORATION

 

The following are the base salaries (on an annual basis) in effect as of January
1, 2005 of the current named executive officers of C&F Financial Corporation:

 

Larry G. Dillon
Chairman and Chief Executive Officer

   $ 218,000

Thomas F. Cherry
Executive Vice President and Chief Financial Officer

   $ 155,000

Robert L. Bryant
Executive Vice President and Chief Operating Officer

   $ 155,000

Bryan E. McKernon
President and Chief Executive Officer of
C&F Mortgage Corporation

   $ 150,000